Case: 4:19-cr-00272-SRC Doc. #: 114 Filed: 04/08/20 Page: 1 of 19 PageID #: 392



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
       Plaintiff,                                )
                                                 )   No.     4:19-CR-272
v.                                               )
                                                 )
DEREK J. PETTY,                                  )
                                                 )
       Defendant.                                )

DEFENDANT PETTY’S MOTION FOR DE NOVO REVIEW BY DISTRICT COURT OF
 MAGISTRATE’S ORDER DENYING TEMPORARY RELEASE BASED ON GLOBAL
                           PANDEMIC

       Defendant Derek J. Petty (“Petty”), by and through undersigned counsel, respectfully

moves this Court to reconsider the Magistrate’s order denying temporary release pending trial

pursuant to 18 U.S.C. § 3142(i)(4), which expressly provides this Court with statutory authority to

“permit the temporary release…to the extent that the judicial officer determines such release to be

necessary for preparation of the person’s defense or for another compelling reason.” Under both

prongs—preparation of Petty’s defense and the compelling reason of an unprecedented public

health pandemic which threatens Petty’s life—temporary release is warranted. Petty respectfully

requests that this Court set this matter for a telephonic or videoconference hearing as soon as

possible.

       This is a matter of life and death. Federal prisoners are dying and will continue to die in

the most significant public health pandemic in our lifetimes. At the magistrate level, the

Government praised BOP on its efforts since January 2020 to “mitigate transmission.” But in the

nine days that have transpired since the magistrate court denied Petty’s motion, BOP’s data reflects

that 212 additional inmates have tested positive for COVID-19, 42 additional staff have tested



                                                 1
Case: 4:19-cr-00272-SRC Doc. #: 114 Filed: 04/08/20 Page: 2 of 19 PageID #: 393



positive for COVID-19, and 7 additional federal inmates have died from COVID-19:




        The trend reflected in this graph will continue day after day after day. A groundbreaking

expose in yesterday’s St. Louis Post-Dispatch revealed that one of the very county jails where

federal pretrial detainees in our district are housed has hidden from the public that, in March, two

staff members tested positive for COVID-19 and two inmates are now experiencing symptoms

consistent with COVID-19.1

        This is a genuine humanitarian crisis and this Court should not wait for more inmates to

die before releasing an inmate, like Petty, who poses no risk of flight, no danger to the community,



1
 https://www.stltoday.com/news/local/crime-and-courts/st-louis-county-jail-employees-tested-positive-for-covid-
19-two-inmates-show-mild-symptoms/article_f3c8532c-172c-5a42-9d83-0562ae4c231e.html#tracking-
source=home-top-story-1

                                                        2
Case: 4:19-cr-00272-SRC Doc. #: 114 Filed: 04/08/20 Page: 3 of 19 PageID #: 394



who maintains his innocence (and is presumed innocent), who has a constitutional right to effective

assistance of counsel, who has a history of health issues that make him particularly vulnerable to

this virus, and whose trial has been continued indefinitely.

        I.     Relevant Background

        On April 3, 2019, a federal grand jury in the Eastern District of Missouri returned a one-

count indictment alleging that Petty:

        did knowingly and intentionally combine, conspire, confederate, and agree together
        with each other to commit the following offense against the United States: to
        acquire and obtain possession of a controlled substance by misrepresentation, fraud,
        forgery, deception, and subterfuge, in violation of Title 21, United States Code,
        Section 843(a)(3) and punishable under Title 21, United States Code, Section
        843(d)(1).

(Doc. 1).

        Over Petty’s objection, Petty has been ordered detained pending trial. He is in the custody

of the U.S. Marshals Service and is being detained in the Macoupin County Jail in Southern

Illinois.

        Trial was scheduled to begin on March 16, 2020. However, Petty’s trial was continued on

this Court’s own motion to April 13, 2020. (Doc. 106). The order continuing the trial was

predicated on a determination by the Centers for Disease Control and Prevention (“CDC”) “that

COVID-19 presents a serious public health risk, and on March 11, 2020, the World Health

Organization declared COVID-19 a pandemic.” (Id.). This Court justified its continuance as

necessary “to take precautionary measures against any potential spread of COVID-19.” (Id.) On

March 18, 2020, this Court entered a supplemental order vacating the trial date and noting that the

trial would be reset at a future date. (Doc. 109).

        Petty filed a motion to permit temporary release on March 17, 2020. (Doc. 108). On March

27, 2020, he filed a supplemental brief in support of the motion. (Doc. 110). On March 30, 2020,

                                                     3
Case: 4:19-cr-00272-SRC Doc. #: 114 Filed: 04/08/20 Page: 4 of 19 PageID #: 395



the Government filed its response in opposition. (Doc. 111). On March 31, 2020, the magistrate

judge entered an order denying Petty’s motion. (Doc. 112). This Court should, on de novo review,

overrule that decision and follow the lead of courts throughout this country granting nearly

identical motions under this precise statutory mechanism.

        Currently, Illinois and Missouri are experiencing COVID-19 outbreaks via community

transmission and it is widely recognized by federal and state authorities that these regions—and

the country as a whole—are experiencing an unprecedented health emergency with anticipated

catastrophic consequences. The President of the United States has strongly encouraged everyone

to avoid interactions involving more than 10 people, schools are closed, millions of residents have

been ordered to shelter in place, and it is too dangerous for people to dine in a restaurant anywhere

in Illinois including the very city in which Petty is being detained. In an era where social distancing

is both encouraged and mandated to protect public health, it is impossible for defense counsel to

meet with Petty for purposes of trial preparation without violating the CDC’s recommendations

and restrictions governing all people including undersigned counsel.

        II.     Release is Necessary to Permit Petty to Prepare for Trial

        Under these unprecedented circumstances, this Court should release Petty so he can assist

in his own defense in preparation for trial. To give this Court context, Petty is detained in the

Macoupin County Jail which has only one jail visitation room for attorney-client meetings. The

room is small, has no window or natural ventilation, does not permit counsel and the defendant to

remain an adequate distance apart to constitute social distancing as recommended by the CDC,

and if the room is occupied by another attorney, counsel must wait in a public waiting area at the

jail.

        It is neither realistic, nor constitutional, to expect Petty to prepare for trial while detained



                                                   4
Case: 4:19-cr-00272-SRC Doc. #: 114 Filed: 04/08/20 Page: 5 of 19 PageID #: 396



under these circumstances. Instead, this defendant in an alleged prescription fraud case should be

released pending trial given the drastic change of circumstances since this Court denied his request

for pretrial bond. Section 3142(i)(4) expressly provides this Court with the power to “permit the

temporary release” of Petty where, as here, it is “necessary for preparation of the person’s defense.”

        In a footnote in its response, the Government argues that because undersigned counsel

represented to this Court that they were prepared to proceed to trial on March 2, 2020, the argument

that Petty must be released to prepare for trial is “disingenuous.” (Doc. 111 at fn. 3). This position

by the Government turns the Sixth Amendment on its head. A criminal defendant has a

constitutional right to assist in his own defense and this right does not somehow terminate when a

trial is continued.

        Alternatively, the Government posits that following this pandemic—it is anyone’s guess

as to when that might be—this Court can “simply grant a continuance if a detainee were unable to

communicate with defense counsel in a timely manner.” (Id.). The Government’s position boils

down to this: Petty should be detained indefinitely and, someday, he can ask to be detained longer

while he prepares his defense after a lengthy hiatus from being able to communicate with his legal

counsel. To accept this argument would make the Sixth Amendment right to a speedy and public

trial ring hollow. That is precisely why Congress—in the very statute Petty seeks relief under—

allows for temporarily release so that defendants can confer with counsel. Detaining someone even

longer is an injury, not a remedy. Nonetheless, the magistrate accepted the Government’s argument

on this point. (See Doc. 112 at 4). This Court should respect that the Sixth Amendment right to

counsel does not somehow evaporate because there is a pandemic—especially where, as here, there

is a statutory mechanism Congress put into place for this very circumstance.




                                                  5
Case: 4:19-cr-00272-SRC Doc. #: 114 Filed: 04/08/20 Page: 6 of 19 PageID #: 397



        III.     The Global Pandemic Constitutes “Another Compelling Reason” to Permit
                 Petty’s Temporary Release Under Section 3142(i)(4)

        Section 3142(i)(4) expressly provides this Court statutory authority to “permit the

temporary release” of Petty pending trial upon a determination that “such release [is]

necessary…for another compelling reason.”

        As a pretrial detainee, Petty faces the threat of coronavirus within the jail’s walls and he

will be particularly vulnerable when—not if—coronavirus comes to Macoupin County Jail. See

Rich Schapiro, Coronavirus Could ‘Wreak Havoc’ on U.S. Jails, Experts Warn, NBC News (Mar.

12, 2020) (“We’re in a very perilous stage right now,” said Dr. Homer Venters, the former chief

medical officer of the New York City jail system. “It’s just a matter of time before we see cases

inside jails and prisons”).2 According to public health experts, incarcerated people “are at a special

risk of infection, given their living situations,” and “may also be less able to participate in proactive

measures to keep themselves safe.” See Martin Kaste, Prisons and Jails Worry About Becoming

Coronavirus ‘Incubators’, NPR (Mar. 13, 2020);3 P. Leila Barghouty, U.S. Prisons Are Not Ready

for Coronavirus, THE OUTLINE (Mar. 6, 2020);4 see also Kaiser Health News, Could

Coronavirus Cause a National Prison Lockdown?, U.S. NEWS & WORLD REPORT (Mar. 13,

2020) (“Though small by comparison, the federal system sheds light on issues many state, county

and local officials are grappling with now. Because the facilities are typically dense and crowded,

they could become prime breeding grounds for the highly contagious coronavirus”);5 Chris

Strohm, Prisons’ Coronavirus Risk Puts Justice Department Under Pressure, BLOOMBERG

(Mar. 12, 2020) (noting concerns that coronavirus outbreak “could spark riots”); Joshua Eaton,


2
  https://www.nbcnews.com/news/us-news/coronavirus-could-wreak-havoc-u-s-jails-experts-warn-n1156586
3
  https://www.npr.org/2020/03/13/815002735/prisons-and-jails-worry-about-becoming-coronavirus-incubators
4
  https://theoutline.com/post/8770/prison-coronavirus-covid-19-outbreak?zd=1&zi=oixu2i52
5
  https://www.usnews.com/news/healthiest-communities/articles/2020-03-13/could-coronavirus-cause-a-national-
prison-lockdown

                                                      6
Case: 4:19-cr-00272-SRC Doc. #: 114 Filed: 04/08/20 Page: 7 of 19 PageID #: 398



Federal Prisons Don’t Have Coronavirus Test Kits for Inmates, ROLL CALL (Mar. 6, 2020)

(“Federal prisons, whose inmates may be a high-risk population for a coronavirus outbreak, do not

have kits to test for the disease available”).6

        In China, officials have confirmed coronavirus spreading at a rapid pace inside Chinese

prisons, counting 500 cases. See Rhea Mahbubani, Chinese Jails Have Become Hotbeds of

Coronavirus As More Than 500 Cases Have Erupted, Prompting the Ouster of Several Officials,

Business Insider (Feb. 21, 2020).7 And Secretary of State Mike Pompeo has called for Iran to

release Americans detained there because of the “deeply troubling…[reports] that COVID-19 has

spread to Iranian prisons.” See Jennifer Hansler and Kylie Atwood, Pompeo calls for humanitarian

release of wrongfully detained Americans in Iran amid coronavirus outbreak, CNN (Mar. 10,

2020).8 Courts across Iran—not typically considered a bastion of liberty—have granted 54,000

inmates furlough in an effort to contain coronavirus across the country. See Claudia Lauer and

Colleen Long, US Prisons, Jails On Alert for Spread of Coronavirus, The Associated Press (Mar.

7, 2020).9 And many prosecutors—most recently Brooklyn District Attorney Eric Gonzalez—have

sought emergency clemencies and declined to prosecute lower-level offenses in the midst of this

pandemic so as not to unnecessarily incarcerate people. See Coronavirus: Sentenced to COVID-

19, THE DAILY APPEAL (Mar. 12, 2020).10

        As the CDC implores Americans and others throughout the world to use basic precautions

such as alcohol-based hand sanitizers, jails consider following such protocols to constitute the

illicit use of contraband—carrying with it punishment for inmates. These dangerous conditions




6
  https://www.rollcall.com/2020/03/06/federal-prisons-dont-have-coronavirus-test-kits-for-inmates/
7
  https://bit.ly/2vSzSRT
8
  https://cnn.it/2W4OpV7
9
  https://apnews.com/af98b0a38aaabedbcb059092db356697
10
   https://theappeal.com

                                                        7
Case: 4:19-cr-00272-SRC Doc. #: 114 Filed: 04/08/20 Page: 8 of 19 PageID #: 399



exacerbate what is already a frightening and dire situation for the general population, and raise

constitutional concerns of cruel and unusual punishment. See Estelle v. Gamble, 429 U.S. 97, 104–

05 (1976) (“[D]eliberate indifference to serious medical needs of prisoners constitutes the

unnecessary and wanton infliction of pain proscribed by the Eighth Amendment.”) (citation and

internal quotation marks omitted). Failure to follow CDC protocols designed to save lives

constitutes deliberate indifference at its very core.

       The conditions of pretrial confinement create the ideal environment for the transmission of

contagious disease. Inmates cycle in and out of pretrial facilities from all over the world and the

country, and people who work in the facilities leave and return daily, without screening. In county

jails such as the one Petty is detained, individuals charged with state crimes routinely cycle into

and out of confinement from the community—a community where coronavirus has spread like

wildfire and will continue to spread in what the United States Surgeon General has warned

Americans will be the saddest and worst week in our lives. Incarcerated people have poorer health

than the general population, and even at the best of times, medical care is limited in pretrial

detention centers and county jails.

       These considerations are being taken into account by federal judges considering detention

orders. On March 12, 2020, Magistrate Judge Orenstein in the United States District Court for the

Eastern District of New York decided that detaining a pretrial defendant who was using drugs

while on supervision would present too great a risk to the staff and inmates at MDC Brooklyn,

ruling that part of the “danger to the community” calculus had to include the risk of a new inmate

bringing the virus into the facility. United States v. Raihan, 20 Cr. 68 (BMC) (Mar. 12, 2020)

(Doc. 19).

       The circumstances that existed when Petty was ordered detained have now changed. There



                                                   8
Case: 4:19-cr-00272-SRC Doc. #: 114 Filed: 04/08/20 Page: 9 of 19 PageID #: 400



is a pandemic that poses a direct risk to Petty that is far greater if he continues to be detained during

this public health crisis—which this Court has already considered is so severe that it warranted

continuation of a federal jury trial on the Court’s own motion. Petty is particularly vulnerable

because he has a history of smoking (which impacts his lungs) and has hardware in his legs due to

significant medical conditions. As of the date of this filing, COVID-19 has no vaccination, no

treatment, and no cure. And why it affects certain individuals—including those who are relatively

young—more than others remains a medical mystery.

        Furthermore, the Bail Reform Act requires that a court should “bear in mind that it is only

a ‘limited group of offenders’ who should be denied bail pending trial.” United States v. Shakur,

817 F.2d 189, 195 (2d Cir. 1987) (quoting S. Rep. No. 98-225 at 7, as reprinted in 1984

U.S.C.CA.N. 3182, 3189); see United States v. Salerno, 481 U.S. 739, 755 (1987) (suggesting that

“detention prior to trial or without trial is the carefully limited exception” to liberty before trial).

One charged with a crime is, after all, presumed innocent. See Stack v. Boyle, 342 U.S. 1, 4 (1951).

And that is more than symbolic for defendants like Petty who have already had their Frye hearings

and who fully intend to proceed to trial. A single individual unnecessarily detained before trial is

one individual too many, and the increasing use of the practice places tremendous wear on our

constitutional system. See United States v. Montalvo-Murillo, 495 U.S. 711, 723–24 (1990)

(Stevens, J., dissenting, joined by Brennan, J. and Marshall, J). Due to the crucial interests

involved, it follows that a “case-by-case” approach is required at any stage of the case in assessing

the propriety of pretrial detention. See United States v. Gonzales Claudio, 806 F.2d 334, 340 (2d

Cir. 1986) (discussing due process analysis for evaluating propriety of prolonged pretrial

detention, and the interests at stake) (citations omitted).

        Regardless of the allegations in the indictment, there is no greater necessity than keeping a



                                                   9
Case: 4:19-cr-00272-SRC Doc. #: 114 Filed: 04/08/20 Page: 10 of 19 PageID #: 401



defendant alive. And where, as here, the charge involves allegations of prescription medication

fraud—as opposed to, for example, allegations of violence—there is no good reason to subject

anyone to an increased risk of death while he awaits trial. Courts across the country and throughout

history have recognized these realities. See, e.g., United States v. Adams, No. 6:19-mj-00087-MK,

2019 WL 3037042 (D. Or. July 10, 2019) (defendant charged with violation of the Mann Act and

possession of child pornography and suffering from diabetes, heart conditions and open sores

released on home detention because of his medical conditions); United States v. Johnston, No. 17-

00046 (RMM) 2017 WL 4277140 (D.D.C. Sept. 27, 2017) (defendant charged with violation of

the Mann Act and in need of colon surgery released to custody of his wife for 21 days); United

States v. Cordero Caraballo, 185 F. Supp. 2d 143 (D.P.R. 2002) (badly wounded defendant

released to custody of his relatives).

        IV.     Conditions of Release Would Allow Petty to be Treated Humanely While
                Ameliorating any Danger to the Community or Risk of Flight

        To be clear, Petty’s life—not only his liberty—is on the line, creating a powerful incentive

for Petty to abide by any conditions of release this Court may impose and changing the calculus

that initially led to the denial of bail in this case.

        During this temporary release, Petty will be supported and monitored—by location

monitoring if necessary—by Pretrial Services. The nation is, for all intents and purposes, currently

abiding by what this Court might consider home detention and Petty has the support of the Justine

Petersen organization as reflected in testimony heard by this Court at Petty’s bail hearing. Indeed,

Petty’s probation officer testified that he fully complied with the conditions of his release with the

sole exception of the unproven allegations in this pending case in which Petty is presumed innocent

and is proceeding to trial.

        In its order, the magistrate notes that Petty has the burden of demonstrating, by clear and

                                                     10
Case: 4:19-cr-00272-SRC Doc. #: 114 Filed: 04/08/20 Page: 11 of 19 PageID #: 402



convincing evidence, that there are conditions of release that will reasonable ensure his appearance

and the safety of the community. (See Doc. 112 at 3). To this end, Petty expressly requested an

evidentiary hearing. The magistrate’s order ignores Petty’s request for an opportunity to present

evidence for the Court’s consideration yet somehow determines that he failed to make this

evidentiary showing. This Court should correct this error and set this matter for an evidentiary

hearing (to be conducted by telephone or videoconference).

           V.       The Government’s Response Does Not Provide This Court with Any Legally
                    Justifiable Grounds for Denying Petty’s Motion

           Petty’s initial motion for release was filed March 17, 2020. Since then, much has changed.

The United States has more reported COVID-19 cases than any other nation in the world. On the

day Petty’s motion was filed, Illinois (where Petty is detained) suffered its first COVID-19 death.11

That day, Illinois documented 160 cases. Id. On March 26—just nine days later—Illinois health

officials reported 2,538 cases and 26 deaths.12 On March 26, Illinois reported 673 new cases. Id.

And these numbers almost certainly understate the problem, as community spread has been

ongoing, and all states have struggled to administer COVID-19 tests to all individuals in need of

screening. While the United States has not yet performed enough tests to accurately capture the

true scope of this disease within its borders, the overall trend indicates continued exponential

growth with no end in sight.

           At the magistrate level, the Government selectively cited a handful of cases in March where

courts denied similar motions. However, this Court should follow the lion’s share of cases

throughout this country where courts have granted precisely this relief. See, e.g., United States v.

Chavol, No. 20-50075 (9th Cir. Apr. 2, 2020) (stipulation in a FRAP(9) appeal to release on



11
     http://www.dph.illinois.gov/news/public-health-officials-announce-first-illinois-coronavirus-disease-death
12
     https://wgntv.com/news/coronavirus/covid-19-pandemic-march-26-updates/

                                                           11
Case: 4:19-cr-00272-SRC Doc. #: 114 Filed: 04/08/20 Page: 12 of 19 PageID #: 403



conditions); United States v. Tovar, No. 1:19-cr-341-DCN, Dkt. No. 42 (D. Idaho Apr. 2, 2020)

(releasing defendant previously detained in presumption of detention case after finding COVID-

19 a compelling basis for release under § 3142(i)); United States v. Claudio-Montes, No. 3:10-cr-

212-JAG-MDM, Dkt. No. 3374 (D.P.R. Apr. 1, 2020) (“[G]iven the COVID-19 pandemic

afflicting the world, rather than issue an arrest warrant at this time, the Court will instead issue a

summons[.]”); United States v. Meekins, Case No. 1:18-cr-222-APM, Dkt. No. 75 (D.D.C. Mar.

31, 2020) (post-plea, pre-sentence release order releasing defendant with three pending assault

charges due to extraordinary danger COVID-19 poses to people in detention); United States v.

Davis, No. 1:20-cr-9-ELH, Dkt. No. 21 (D. Md. Mar. 30, 2020) (releasing defendant due to the

“urgent priority” of decarcerating, to protect both the defendant and the community, and to

preserve Sixth Amendment rights in this perilous time); Fraihat v. Wolf, No. 20-CV-590 (C.D.

Cal. Mar. 30, 2020) (noting risk of asymptomatic spread and unsafe conditions in immigration

detention mean “[t]he balance of equities tip sharply in [Fraihat’s] favor” and thus ordering

release); United States v. Hector, Case No. 2:18-cr-3-002, Dkt. No. 748 (W.D. Va. Mar. 27, 2020)

(granting release pending sentencing after Fourth Circuit remanded detention decision requiring

court to specifically consider extraordinary danger posed by COVID-19 to people in prison);

United States v. Kennedy, No. 5:18-cr-20315, Dkt. No. 77 (E.D. Mich. Mar. 27, 2020) (post-plea

presentence release of defendant whose pretrial release was revoked because “the COVID-19

pandemic constitutes an independent compelling reason” for temporary release and “is necessary

for Defendant to prepare his pre-sentence defense”); United States v. Mclean, No. 19-cr-380

(D.D.C. Mar. 28, 2020) (“As counsel for the Defendant candidly concedes, the facts and evidence

that the Court previously weighed in concluding that Defendant posed a danger to the community

have not changed – with one exception. That one exception – COVID-19 – however, not only



                                                 12
Case: 4:19-cr-00272-SRC Doc. #: 114 Filed: 04/08/20 Page: 13 of 19 PageID #: 404



rebuts the statutory presumption of dangerousness, see 18 U.S.C. § 3142(e), but tilts the balance

in favor of release”); United States v. Michaels, 8:16-cr-76-JVS, Minute Order, Dkt. No. 1061

(C.D. Cal. Mar. 26, 2020) (“Michaels has demonstrated that the Covid-19 virus and its effects in

California constitute ‘another compelling reason’” justifying temporary release under § 3142(i).);

United States v. Jaffee, No. 19-cr-88 (D.D.C. Mar. 26, 2020) (releasing defendant with criminal

history in gun and drug case, citing “palpable” risk of spread in jail and “real” risk of

“overburdening the jail’s healthcare resources”; “the Court is . . . convinced that incarcerating the

defendant while the current COVID-19 crisis continues to expand poses a greater risk to

community safety than posed by Defendant’s release to home confinement”); United States v.

Harris, No. 19-cr-356 (D.D.C. Mar. 26, 2020) (“The Court is convinced that incarcerating

Defendant while the current COVID-19 crisis continues to expand poses a far greater risk to

community safety than the risk posed by Defendant’s release to home confinement on . . . strict

conditions.”); United States v. Perez, No. 19 CR. 297 (PAE), 2020 WL 1329225, at *1 (S.D.N.Y.

Mar. 19, 2020) (releasing defendant due to the “heightened risk of dangerous complications should

he contract COVID-19”); United States v. Stephens, 2020 WL 1295155, __F. Supp. 3d__

(S.D.N.Y. Mar. 19, 2020) (releasing defendant in light of “the unprecedented and extraordinarily

dangerous nature of the COVID-19 pandemic”); In re Manrigue, 2020 WL 1307109 (N.D. Cal.

Mar. 19, 2020) (“The risk that this vulnerable person will contract COVID-19 while in jail is a

special circumstance that warrants bail.”); In re Request to Commute or Suspend County Jail

Sentences, Docket No. 084230 (N.J. Mar. 22, 2020) (releasing large class of defendants serving

time in county jail “in light of the Public Health Emergency” caused by COVID-19); United States

v. Matthaei, No. 1:19-CV-00243-BLW, 2020 WL 1443227, at *1 (D. Idaho Mar. 16, 2020)

(extending self-surrender date by 90 days in light of COVID-19); Thakker v. Doll, No. 1:20-cv-



                                                 13
Case: 4:19-cr-00272-SRC Doc. #: 114 Filed: 04/08/20 Page: 14 of 19 PageID #: 405



480-JEJ (Mar. 31, 2020) (granting TRO releasing high-risk immigration detainees from custody

due to the dangers of COVID-19); Basank v. Decker, No. 20-cv-2518, (S.D.N.Y. Mar. 26, 2020)

(“[t]he nature of detention facilities makes exposure and spread of the [coronavirus] particularly

harmful” so granting TRO and releasing high-risk plaintiffs); Coronel v. Decker, 20-cv-2472-AJN,

Dkt. No. 26 (Mar. 27, 2020) (granting TRO and releasing from immigration detention facility in

light of COVID-19); Basank v. Decker, 20-cv-2518 (S.D.N.Y. Mar. 26, 2020) (same).

       At the Macoupin County Jail where Petty is detained, new inmates continue to be brought

into the facility—which is potentially exposing Petty and the entire inmate and staff population to

COVID-19.

       As it stands, Petty has been in federal custody for nearly a year—and there is, unfortunately,

no end in sight. While the COVID-19 pandemic is unprecedented and was impossible to predict,

it simply cannot be used to justify holding Petty—who maintains his innocence to the charge

against him and who is presumed innocent as a matter of law—to be held indefinitely with no trial

even scheduled.

       The Government’s response, in large part, avoids the merits of Petty’s argument. Instead,

the Government focuses its analysis on 18 U.S.C. § 3142(f) which sets out when it may be

appropriate to reopen a detention hearing. (See Doc. 111 at 6-8). This, of course, is inapposite as

Petty seeks relief under Section 3142(i)(4) which provides, “[t]he judicial officer may, by

subsequent order, permit the temporary release of the person, in the custody of a United States

marshal or another appropriate person, to the extent that the judicial officer determines such release

to be necessary for preparation of the person's defense or for another compelling reason.” (See

Docs. 108 and 110).

       The Government also attempts to fault Petty for not presenting “evidence that any detainee



                                                 14
Case: 4:19-cr-00272-SRC Doc. #: 114 Filed: 04/08/20 Page: 15 of 19 PageID #: 406



at the Macoupin County (IL) Jail has been exposed to COVID-19[.]” (Doc. 111 at 1-2). However,

to be clear, undersigned counsel personally contacted the Macoupin County Jail to inquire as to

whether any detainee has actually been tested for COVID-19 and was informed that no testing has

been performed. A complete lack of testing cannot possibly serve as any indication that COVID-

19 is, or is not, present at the facility. And, to be clear, all statistical analyses of the ongoing

pandemic make clear that it is only a matter of time before the disease reaches the facility where

Petty is detained—if it is not already there. Further, Petty’s request for an evidentiary hearing was

ignored by the magistrate.

       The Government also criticizes Petty for advancing only “concerns about the spread of

COVID-19 outside the jail system to justify his immediate release on bond.” (Id. at 1). While Petty

indeed highlights the remarkable rate at which this pandemic is sweeping the entire planet, his

initial motion, supplemental brief, and this motion, are replete with references to articles describing

the dangers faced by jails and other correctional institutions across the United States.

       Applying this logic, the Government boldly argues that Petty may, in fact, be safer inside

the Macoupin County Jail than he would be were he to be released to the St. Louis area. (Id. at 9-

10). In fact, the Government boasts, “[t]hanks to BOP’s efforts, despite tens of thousands of

confirmed COVID-19 cases across the country, only 19 inmates in BOP custody has [sic] been

diagnosed with COVID-19 as of today, with a single reported fatality.” (Id. at 6) (citing

https://www.bop.gov/coronavirus/index.jsp).

       The Government filed its response on March 30, 2020. One day later, according to that

same BOP website, there were 28 confirmed COVID-19 cases among BOP inmates, along with

24 staff. As of April 7, 2020, BOP reports that 241 inmates have tested positive for COVID-19,




                                                  15
Case: 4:19-cr-00272-SRC Doc. #: 114 Filed: 04/08/20 Page: 16 of 19 PageID #: 407



along with 73 BOP staff. And now, 8 inmates have died.13 Is the Government still advancing that

argument only nine days later when 241 inmates have tested positive with eight reported

fatalities—all “thanks to BOP’s efforts”? Every day that Petty remains in custody increases his

chances of exposure.

        On March 23, 2020, the District Attorney for the City of Philadelphia, Pennsylvania issued

a press release stating,

        Safely and swiftly depopulating corrections facilities is a matter of life or death for
        all of us, including corrections officers, health care professionals, and all
        corrections workers and their families; law enforcement and attorneys; incarcerated
        people, including those who have not been convicted of crimes; and communities
        at large. Safe and swift depopulation of these facilities will enable those who
        become ill to be treated and appropriately isolated; mitigate panic-fueled staff
        attrition and prisoner violence; and enable the criminal justice system to be full
        partners in flattening the curve, so that infections are minimized and
        Pennsylvanians may once again resume normal activities—something so many
        desperately need.14

A piece in The Atlantic, notes that a survey of America’s 20 largest city and county jails reveals

that “[s]ince March 22, jails have reported 226 inmates and 131 staff with confirmed cases of

COVID-19[.]15

        And just yesterday, the St. Louis Post-Dispatch published a groundbreaking article that

should trigger public outcry. Apparently, late last month—while the Government asked the

magistrate judge to commend the efforts by BOP and our local county jails—two employees

(including a corrections officer) at the St. Louis County Jail (where federal pretrial detainees in

this district are housed) tested positive for COVID-19. Authorities have hidden this fact from the

public as of the date of this filing and, according to the article, two inmates at the jail are now



13
   https://www.bop.gov/coronavirus/
14
   https://medium.com/philadelphia-justice/district-attorney-krasner-calls-on-philadelphia-courts-to-take-action-
during-coronavirus-emergency-16f2a5f3ac71
15
   Available at: https://www.theatlantic.com/ideas/archive/2020/03/public-safety-case-more-jail-releases/609166/

                                                        16
Case: 4:19-cr-00272-SRC Doc. #: 114 Filed: 04/08/20 Page: 17 of 19 PageID #: 408



experiencing symptoms consistent with COVID-19. Yet the Government continues to ask Petty

and this Court to blindly trust the jails where federal pretrial detainees are held.

       In its response, the Government also resorts to a slippery slope argument that “granting

release here would cause a flood of similar requests at a time when the justice system is already

inundated with challenges related to coronavirus outbreak.” (Doc. 111 at 2). One can only hope.

This is a humanitarian crisis and the notion that other pretrial detainees might seek release from

custody so as to avoid dire health outcomes including death and to allow for communication with

their lawyers to prepare a defense should serve as no deterrent to this Court’s granting the relief

Petty seeks.

       The Government also expresses concern that, if released, Petty would return to his home

where his co-defendant, Sierra Price, resides. Setting aside the fact that the home belongs to Petty,

not Price, the Government’s analysis ignores that Petty, if permitted temporary release, could seek

housing that is satisfactory to this Court and Pretrial Services. This issue is far from

insurmountable.

       Petty is presumed innocent. He has spent nearly a year in federal custody awaiting a trial

that may not be rescheduled for several months. He is especially vulnerable in a rural county jail

and he has no meaningful way to consistently communicate with his legal counsel other than on a

recorded phone line. That he should continue to be held under these unprecedented circumstances

simply cannot be reconciled with the United States Constitution.

       VI.     Conclusion

       What is currently occurring in the world is unprecedented. If, as this Court has already

determined, a public health pandemic of unparalleled proportions justifies continuation of this

defendant’s trial under the Speedy Trial Act, those same public health considerations warrant



                                                  17
Case: 4:19-cr-00272-SRC Doc. #: 114 Filed: 04/08/20 Page: 18 of 19 PageID #: 409



temporary release of this defendant to permit him to prepare for his defense and to protect his

health and safety—and the health and safety of the community were he to become infected and

transmit the virus to others. The Bail Reform Act “favors the pretrial release of defendants.” United

States v. Tapia, 924 F. Supp. 2d 1093, 1096 (D.S.D. 2013). This Court “should resolve doubts

about the propriety of release in the defendant’s favor.” United States v. Chavez-Rivas, 536 F.

Supp. 2d 962, 965 (E.D. Wis. 2008).

       Petty is neither a risk of flight nor a danger to the community—and the circumstances have

changed. This Court can and should enter an order temporarily releasing Petty, pursuant to 18

U.S.C. § 3142(i)(4), subject to any reasonable restrictions it sees fit.


                                               Respectfully submitted,

                                               Margulis Gelfand, LLC

                                                /s/ Justin K. Gelfand
                                               JUSTIN K. GELFAND, #62265
                                               IAN T. MURPHY, #68289
                                               8000 Maryland Ave., Ste. 420
                                               St. Louis, MO 63105
                                               Telephone: 314.390.0234
                                               Facsimile: 314.485.2264
                                               justin@margulisgelfand.com
                                               ian@margulisgelfand.com
                                               ATTORNEYS FOR DEFENDANT




                                                  18
Case: 4:19-cr-00272-SRC Doc. #: 114 Filed: 04/08/20 Page: 19 of 19 PageID #: 410



                                     Certificate of Service

      I hereby certify that the foregoing was filed electronically with the Clerk of the Court to be

served by operation of the Court’s electronic filing system upon the Office of the United States

Attorney.

                                             /s/ Justin K. Gelfand
                                             JUSTIN K. GELFAND, #62265
                                             IAN T. MURPHY, #68289
                                             8000 Maryland Ave., Ste. 420
                                             St. Louis, MO 63105
                                             Telephone: 314.390.0234
                                             Facsimile: 314.485.2264
                                             justin@margulisgelfand.com
                                             ian@margulisgelfand.com
                                             ATTORNEYS FOR DEFENDANT




                                               19
